Campbell, C. J.,
delivered the opinion of the court.
After judgment by default on the scire facias upon a recognizance it is not admissible to notice a variance between the recognizance and scire facias. Ditto v. The State, 30 Miss. 126.
It is not a valid objection to a judgment on a recognizance against a surety that the principal has not been served with scire facias, or that there have not been two returns of “ not found ” as to him. Sect. 3043 of the Code makes two returns of “ not found,” equal to service of scire facias in such case, but does not make service or such return as to all a prerequisite of judgment final against those who are served. Chinn v. The Commonwealth, 5 J. J. Marsh. 29 ; Luckett v. Austin, 4 Bibb. 181; Bruce v. Colgan, 2 Litt. 286 ; Sans v. The People, 3 Gilm. 327.
Judgment affirmed.